Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art fails to disclose or suggest an exhaust gas purifying catalyst comprising a first catalyst layer including a first section and a second section in an exhaust gas flow direction, the first section being located on an upstream side in the exhaust gas flow direction relative to the second section, wherein the first section and the second section of the first catalyst layer each contains a catalytically active component including a specific element, a concentration of the specific element in the first catalyst layer is higher in the first section than in the second section, in terms of mass per unit volume, a ratio of al to a2, al/a2, is 1.1 or more, where al represents a mass of the specific element that is present on a surface side of the first section of the first catalyst layer when the first section is divided in half along a thickness direction of the first catalyst layer, and a2 represents a mass of the specific element that is present on another side than the surface side of the first section of the first catalyst layer, and a ratio of b1 to b2, b1/b2, is 0.9 or more and 1.03 or less, where b1 represents a mass of the specific element that is present on a surface side of the second section of the first catalyst layer when the second section is divided in half along a thickness direction of the first catalyst layer, and b2 represents a mass of the specific element that is present on another side than the surface side of the second section of the first catalyst layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774